 



Exhibit 10.9
CONTRIBUTION AGREEMENT
          This Contribution Agreement (the “Agreement”) is made this 26th day of
July, 2007, by and among (i) lululemon athletica inc., a Delaware corporation
(the “Company”), (ii) Slinky Financial ULC, an Alberta unlimited company
(“Slinky Financial”), (iv) each of the persons listed under the heading “Advent
Holders” on the signature pages hereto (the “Advent Holders”), (v) each of the
persons listed under the heading “Highland Holders” on the signature pages
hereto (the “Highland Holders”), and (vi) each of the persons listed under the
heading “Brooke Holders” on the signature pages hereto (the “Brooke Holders”,
and together with Slinky Financial, the Advent Holders and the Highland Holders,
the “Holders”). Capitalized terms used, but not otherwise defined herein, shall
have the meaning set forth in the Underwriting Agreement (as defined below in
the Background section of this Agreement).
BACKGROUND
          Subject to the terms and conditions stated in the Underwriting
Agreement, dated of even date herewith, by and among the Company, the
underwriters named in Schedule I thereto (the “Underwriters”) and the Holders
(the “Underwriting Agreement”), the Holders propose to sell the aggregate number
of shares of Company’s common stock, par value $0.01 per share (the “Common
Stock”) stated therein in connection with the Company’s initial public offering
(the “Offering”).
          Section 11 of the Securities Act of 1933, as amended (the “Securities
Act”) provides for the imposition of civil liability on certain specified
persons, including underwriters, in connection with registered public offerings
if the registration statement relating to the Offering contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (a
“Material Misstatement or Omission”). Although the Holders are merely selling
shares of Common Stock in the Offering and are not functioning as underwriters
in connection with the Offering, as part of the regulatory review of the
Registration Statement by the Securities and Exchange Commission, the Company
has been required to disclose in the prospectus included in the Registration
Statement a statement concerning the potential status of the Holders as
“underwriters” within the meaning of Section 11 of the Securities Act.
          The Company and the Holders are party to that certain Agreement and
Plan of Reorganization, dated April 26, 2007 (the “Reorganization Agreement”)
which provides that the Company will indemnify the Holders for any losses,
claims, damages, liabilities and expenses arising out of or based upon, among
other things, (i) any misstatement in or omission from any representation or
warranty, or any breach of covenant or agreement, in each case made or deemed
made by the Company in any underwriting or similar agreement entered into by the
Company in connection with any registration statement, including, the
Underwriting Agreement, (ii) any untrue or alleged untrue statement of a
material fact contained in any registration statement under which the Common
Stock were registered under the Securities Act (including any final, preliminary
or summary prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein), and (iii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus or preliminary prospectus, in light of the circumstances under which
they were made) not misleading.
          In connection with the Offering, the Company and the Holders desire to
enter into this Agreement to provide for contribution with respect to any
liability that any Holder may incur under Section 11 of the Securities Act
subject to the terms provided herein.

-1-



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, the parties intending to be legally bound hereto agree as follows:
ARTICLE I
CONTRIBUTION BY THE HOLDERS
     Section 1.1. Right to Seek Contribution.
               (a) In the event that a Holder becomes liable for any losses,
claims, damages or liabilities under the Securities Act, Canadian Securities
Laws or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon a determination by a
court of competent jurisdiction that such Holder is an underwriter for purposes
of Section 11 of the Securities Act (“Underwriter Liability”), such Holder shall
be entitled to request that the Company and the other Holders contribute to the
requesting Holder’s Underwriter Liability, subject, in each case, to the
limitations set forth herein. A Holder who seeks the contribution to such
Holder’s Underwriter Liability from the Company and the other Holders is
referred to herein as the “Claimant” and the Holders who are requested to
contribute to a Claimant’s request for contribution are referred to herein as
the “Contributing Holders.”
               (b) The parties hereto acknowledge that Section 11 of the
Securities Act provides for liability for specified persons in addition to
underwriters, including, inter alia, for any person who signs the Registration
Statement. Nevertheless, the rights of contribution and other terms and
conditions of this Agreement are not intended to give rise to any rights or
obligations of the parties hereto with respect to any losses, claims, damages or
liabilities which any Holder may incur pursuant to Section 11 of the Securities
Act other than Underwriter Liability. Further, nothing in this Agreement is
intended to alter any rights or obligations the parties hereto may have under
any law, regulation, contract or otherwise, with respect to any losses, claims,
damages or liabilities which any Holder may incur pursuant to Section 11 of the
Securities Act other than Underwriter Liability.
     Section 1.2. Claim Notice. A Claimant shall notify in writing (the “Claim
Notice”) the Company and the other Holders promptly after the Claimant has
knowledge that it shall be responsible or otherwise liable for an Underwriter
Liability. The Claim Notice shall include (a) the amount of the Underwriter
Liability to be paid or paid by the Claimant, (b) the amount of legal or other
expenses reasonably incurred by the Claimant in connection with investigating or
defending any action, suit or proceeding which gave rise to the Underwriter
Liability (and not including any legal or other expenses incurred by the
Claimant relating to the enforcement of the Claimant’s rights under this
Agreement), (c) the total amount of any Recovered Amounts (as defined in
Section 1.5), (d) a brief summary of the facts underlying or otherwise
pertaining to the Underwriter Liability, and (e) wire transfer instructions for
the account(s) to which the Claimant would like the Company and the Contributing
Holders to remit their Contribution Amounts (as defined Section 1.3(b)). A
Claimant shall be required to notify the Company and the Contributing Holders
promptly of any change in any of the foregoing information.
     Section 1.3. Contribution.
               (a) Subject to the terms, conditions and limitations set forth
herein, the Company and the Contributing Holders shall contribute towards the
Claimant’s Underwriter Liability on a pro rata basis in accordance with their
respective Contribution Percentages. Each of the Company and the Contributing
Holders shall contribute towards a Claimant’s Underwriter Liability by
delivering their respective Contribution Amounts to the Claimant within ten
(10) New York Business Days following their receipt of evidence of

-2-



--------------------------------------------------------------------------------



 



payment of an Underwriter Liability by such Claimant, in accordance with the
wire transfer instructions set forth in the corresponding Claim Notice.
               (b) The “Contribution Amount” of the Company and the Holders with
respect to a Claimant’s Underwriter Liability, means the Contribution Percentage
of the Company or such Holder, as the case may be, multiplied by the amount by
which (i) the amount of such Underwriter Liability as set forth in the
corresponding Claim Notice, exceeds (ii) any Recovered Amounts received by the
Claimant. As used herein, “Contribution Percentage” means, with respect to the
Company and each Holder, the percentage obtained by dividing (x) the number of
shares of Common Stock sold by the Company or such Holder, as the case may be,
pursuant to the Underwriting Agreement, by (y) the aggregate number of shares of
Common Stock sold by the Company and all Holders pursuant to the Underwriting
Agreement.
               (c) If the contribution provided for in this Section 1.3 is
unavailable to or insufficient to reimburse a Claimant for a Underwriter
Liability, then the Company and each of the Holders (including the Claimant)
shall contribute to the Underwriter Liability in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Holders from the offering of the Shares. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law, then the
Company and each Holder (including the Claimant) shall contribute to the
Underwriter Liability in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company and the
Holders in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Holders shall be deemed to be in the same proportion as
the gross proceeds from the Offering received by the Company and each of the
Holders. The relative fault shall be determined by reference to, among other
things, whether the misrepresentation or alleged misrepresentation, the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or a Holder and their relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Holders agree that it would not be just and equitable if contributions
pursuant to this Section 1.3(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this Section 1.3(c). The amount paid or payable by
a Claimant as a result of a Underwriter Liability shall be deemed to include any
legal or other expenses reasonably incurred by the Claimant in connection with
investigating or defending any such action or claim.
     Section 1.4. Limitations on Contributions.
               (a) Notwithstanding any provision herein to the contrary, no
Holder shall be required to contribute any amount under this Agreement to the
extent that such contribution, together with any amounts required to be paid by
such Holder pursuant to the indemnification provisions of the Underwriting
Agreement, any amounts required to be paid by such Holder pursuant to that
certain Indemnification Contribution Agreement, dated the date of this
Agreement, by and among Dennis Wilson and the Holders (the “Indemnification
Contribution Agreement”), or otherwise arising out of any Material Misstatement
or Omission (in each such case without double-counting the same payment
obligation), exceed the amount of gross proceeds received by such Holder from
the sale of shares of Common Stock in the Offering, and the obligation of the
Holders to make a payment under this Agreement with respect to any Underwriter
Liability shall be reduced by any Recovered Amounts.
               (b) Notwithstanding any provision herein to the contrary, no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

-3-



--------------------------------------------------------------------------------



 



               (c) The Company’s and the Holders’ obligations under this
Agreement to contribute to an Underwriter Liability are several in proportion to
their respective amounts of gross proceeds received in the Offering, and not
joint.
               (d) The terms of this Agreement and the Indemnification
Contribution Agreement shall be applied equitably so that no person shall be
entitled to indemnification and/or contribution for the same liability under
both agreements.
     Section 1.5. Reimbursement of Recovered Amounts.
               (a) If any Contributing Holder other than the Company has
contributed to a Claimant’s Underwriter Liability hereunder, and the Claimant
receives Recovered Amounts, then the Claimant shall promptly notify such
Contributing Holder of such facts and shall deliver to such Contributing Holder
its Contribution Percentage of the Recovered Amounts within five (5) New York
Business Days after receipt of such Recovered Amounts, unless the Recovered
Amounts had already been taken into account in computing the Contributing
Holder’s Contribution Amount under clause (ii) of Section 1.3(b). Any funds
required to be paid by the Claimant to any Contributing Holder pursuant to this
Section 1.5 shall be delivered to such Contributing Holder via wire transfer to
the account designated in writing by such Contributing Holder from time to time.
               (b) For purposes of this Agreement, the term “Recovered Amounts”
shall mean any amount received by a Claimant from a source other than the
Contributing Holders with respect to such Claimant’s Underwriter Liability,
including, without limitation:
                    (i) any payment received from the Company in accordance with
Section 6.2(f) of the Agreement and Plan of Reorganization, dated April 26,
2007, by and among the Company, Lululemon Athletica USA, Inc., LIPO Investments
(USA) Inc., LIPO Investments (Canada) Inc., Lulu Canadian Holding Inc., and the
parties listed on Schedules I and II thereto (the “Reorganization Agreement”),
or otherwise, with respect to or otherwise in connection with such Underwriter
Liability;
                    (ii) any contribution towards such Underwriter Liability
from any person other than the Contributing Holders, including pursuant to any
applicable insurance policy; or
                    (iii) any full or partial reimbursement of such Underwriter
Liability from a person to whom the Claimant paid such Underwriter Liability.
ARTICLE II
INDEMNIFICATION BY THE COMPANY
     Section 2.1. Acknowledgement of Indemnification Obligations. The Company
hereby acknowledges and agrees that in connection with the Offering and the
filing of the Registration Statement, the Company is required to indemnify the
Holders in the manner and to the extent provided in Section 6.2(f) of the
Reorganization Agreement.
     Section 2.2. No Limitation of Company’s Indemnification Obligations. The
Company hereby acknowledges and agrees that this Agreement shall in no way limit
the Company’s indemnification obligations under Section 6.2(f) of the
Reorganization Agreement or otherwise excuse the Company from indemnifying the
Holders as provided in Section 6.2(f) of the Reorganization Agreement.

-4-



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     Section 3.1. No Agreement as to Underwriter Status. The execution of this
Agreement shall not be construed as an admission or other confirmation that any
of the Holders are underwriters within the meaning of Section 11 of the
Securities Act or otherwise.
     Section 3.2. Effective Date and Termination. This Agreement shall be
effective as of the date first written above and, if the Underwriting Agreement
has not been entered into on or before December 31, 2007, this Agreement shall
terminate on December 31, 2007.
     Section 3.3. Rules of Construction. In this Agreement, unless otherwise
specified or where the context otherwise requires: (a) the headings of
particular provisions of this Agreement are inserted for convenience only and
will not be construed as a part of this Agreement or serve as a limitation or
expansion on the scope of any term or provision of this Agreement; (b) words
importing any gender shall include other genders; (c) words importing the
singular only shall include the plural and vice versa; (d) the words “include,”
“includes” or “including” shall be deemed to be followed by the words “without
limitation”; (e) the words “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(f) unless the context otherwise requires, references to “Articles” or
“Sections” shall be to Articles or Sections of this Agreement; (g) references to
any person include the successors and permitted assigns of such person;
(h) references to any agreement or contract, unless otherwise stated, are to
such agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; and (i) the parties hereto
have participated jointly in the negotiation and drafting of this Agreement;
accordingly, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of the authorship of any provisions of
this Agreement.
     Section 3.4. Notices. All statements, requests, notices and agreements
hereunder shall be in writing, and shall be delivered or sent by mail, telex or
facsimile transmission to the parties hereto at their respective addresses as
set forth on the signature pages hereto. Any such statements, requests, notices
or agreements shall take effect upon receipt thereof.
     Section 3.5. Benefits of Agreement; Assignment. All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. Except
as expressly provided herein, this Agreement shall not confer any rights or
remedies upon any individual or entity other than the foregoing. This Agreement
may not be assigned, in whole or in part, by any party, whether by operation of
law or otherwise, without the consent of the other parties hereto, provided,
that any such party may assign its right to receive a payment entitled to be
received by such party pursuant to this Agreement as if such assignee were an
original signatory to this Agreement.
     Section 3.6. Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of New York without regard to the
application of the principles of conflicts or choice of laws.
     Section 3.7. Jurisdiction. Each of the parties hereto submits to the
jurisdiction of the courts of the State of New York and the courts of the United
States of America located in the State of New York over any suit, action or
proceeding with respect to this Agreement or the transactions contemplated
hereby. Any suit, action or proceeding with respect to this Agreement may be
brought only in the courts of the State of New York or the courts of the United
States of America, in each case, located in the Borough of Manhattan, City of
New York, State of New York. Each of the parties hereto waives any objection
that it may have to the venue

-5-



--------------------------------------------------------------------------------



 



of such suit, action or proceeding in any such court or that such suit, action
or proceeding in such court was brought in an inconvenient forum and agrees not
to plead or claim the same.
     Section 3.8. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 3.9. Entire Agreement. This Agreement supersedes all prior
agreements among the parties with respect to the subject matter hereof. This
Agreement contains the entire agreement among the parties with respect to the
subject matter hereof except where expressly otherwise stated herein. The
parties acknowledge that (a) the Reorganization Agreement, Underwriting
Agreement and Indemnification Contribution Agreement contain separate
indemnification and contribution provisions which are independent of the
obligations of the parties hereto and (b) the indemnification and contribution
provisions of the Reorganization Agreement, Underwriting Agreement and
Indemnification Contribution Agreement do not conflict with the terms hereof.
     Section 3.10. Severability. Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 3.11. Counterparts. This Agreement may be executed in any number of
counterparts, which when taken together, shall constitute but one and the same
instrument. Any and all counterparts may be executed by facsimile.
[Signature Page Follows]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

                  lululemon athletica inc.    
 
           
 
  By:   /s/ Robert Meers
 
        Name: Robert Meers         Title: Authorized Person    
 
                Address for Notices:    
 
                Address for Notices:         c/o lululemon athletica inc.      
  1945 McLean Drive         Vancouver, BC, V5N3J7         Attention: Chief
Executive Officer         Facsimile Number: (604) 874-6124    

 



--------------------------------------------------------------------------------



 



                  SLINKY INVESTMENTS ULC    
 
           
 
  By:   /s/ Dennis Wilson
 
        Name: Dennis Wilson         Title: Authorized Person    
 
                Address for Notices:    
 
                #2 - 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267    
 
                with a copy to (which shall not constitute notice):    
 
                McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough    
 
                /s/ Dennis Wilson                   Dennis Wilson    
 
                Address for Notices:    
 
                #2 - 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267    
 
                with a copy to (which shall not constitute notice):    
 
                McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough    

 



--------------------------------------------------------------------------------



 



                              ADVENT HOLDERS:    
 
                            ADVENT INTERNATIONAL GPE V LIMITED PARTNERSHIP
ADVENT INTERNATIONAL GPE V-A LIMITED PARTNERSHIP
ADVENT INTERNATIONAL GPE V-B LIMITED PARTNERSHIP
ADVENT INTERNATIONAL GPE V-G LIMITED PARTNERSHIP
ADVENT INTERNATIONAL GPE V-I LIMITED PARTNERSHIP    
 
                            By:   GPE V GP Limited Partnership, General Partner
   
 
                                By:   Advent International LLC, General Partner
   
 
                                    By:   Advent International Corporation,
Manager    
 
                       
 
              By:
Name:   /s/ Steven J. Collins
 
Steven J. Collins    
 
              Title:   Vice President    
 
                            ADVENT PARTNERS III LIMITED PARTNERSHIP
ADVENT PARTNERS GPE V LIMITED PARTNERSHIP
ADVENT PARTNERS GPE V-A LIMITED PARTNERSHIP
ADVENT PARTNERS GPE V-B LIMITED PARTNERSHIP    
 
                            By:   Advent International LLC, General Partner    
 
                                    By:   Advent International Corporation,
Manager    
 
                                        By:   /s/ Steven J. Collins            
                                  Name:   Steven J. Collins                    
Title:   Vice President    
 
                            Address for Notices:
c/o Advent International Corporation
75 State Street
Boston, MA 02109
Facsimile: (617) 951-0568
Attention: Steven J. Collins    
 
                            with a copy to (which shall not constitute notice):
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth & Arch Streets
Philadelphia, PA 19103
Facsimile: (215) 981-4750
Attention: Barry M. Abelson
                  Robert A. Friedel    

 



--------------------------------------------------------------------------------



 



                              HIGHLAND HOLDERS    
 
                            HIGHLAND CAPITAL PARTNERS VI LIMITED PARTNERSHIP    
 
                            By:   Highland Management Partners VI Limited
Partnership, its General
Partner    
 
                                By:   Highland Management Partners VI, Inc., its
General Partner    
 
                                    By:   /s/ Sean M. Dalton                    
                  Name:   Sean M. Dalton                 Title:   Managing
General Partner    
 
                            HIGHLAND CAPITAL PARTNERS VI-B LIMITED PARTNERSHIP  
 
 
                            By:   Highland Management Partners VI Limited
Partnership, its General
Partner    
 
                                By:   Highland Management Partners VI, Inc., its
General Partner    
 
                                    By:   /s/ Sean M. Dalton                    
                  Name:   Sean M. Dalton                 Title:   Managing
General Partner    
 
                            HIGHLAND CAPITAL ENTREPRENEURS’ FUND VI LIMITED
PARTNERSHIP    
 
                            By:   HEF VI Limited Partnership, its General
Partner    
 
                                By:   Highland Management Partners VI, Inc., its
General Partner    
 
                       
 
              By:
Name:   /s/ Sean M. Dalton
 
Sean M. Dalton    
 
              Title:   Managing General Partner    
 
                            Address for Notices:
c/o Highland Capital Partners, Inc.
92 Hayden Avenue
Lexington, Massachusetts 02421
Facsimile: (781) 861-5499
Attention: Kathleen A. Barry, Chief Financial Officer    
 
                            with a copy to (which shall not constitute notice):
Goodwin Procter LLP
53 State Street
Boston MA 02109
Facsimile Number: (617) 523-1231
Attention: William J. Schnoor, Jr.    

 



--------------------------------------------------------------------------------



 



                              BROOKE HOLDERS:    
 
                            BROOKE PRIVATE EQUITY ADVISORS FUND I-A, L.P.
BROOKE PRIVATE EQUITY ADVISORS FUND I(D), L.P.
   
 
                            By:   Brooke Private Equity Advisors, L.P., its
General Partner    
 
                                By:   Brooke Private Equity Management LLC,
its General Partner    
 
                                By:   /s/ John Brooke                          
    Name:   John Brooke             Title:   Manage    
 
                            Address for Notices:
c/o Brooke Private Equity Advisors
84 State Street, Suite 320
Boston, MA 02109
Attention: Charlie Bridge
Facsimile Number: 617-227-4128    
 
                            with a copy to (which shall not constitute notice):
   
 
                                     
 
                                     
 
                                     
 
                                     
 
                           
Attention:                                                                   
Facsimile Number:                                                  

 